Case 1:18-cv-02320-RM-NYW Document 76-17 Filed 10/18/19 USDC Colorado Page 1 of 2




                                                                   ATTACHMENT Q
                                                                         OSUMF
                                                                              1
Case 1:18-cv-02320-RM-NYW Document 76-17 Filed 10/18/19 USDC Colorado Page 2 of 2




                                                                   ATTACHMENT Q
                                                                         OSUMF
                                                                              2
